UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06336 Franklin Templeton International Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 10/31 Date of reporting period: 6/30/11 Item 1. Proxy Voting Records. FRANKLIN INDIA GROWTH FUND ASIAN PAINTS LTD. Ticker: 500820 Security ID: 6099756 Meeting Date: JUL 16, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of INR 18.50 Per For For Management Share and Confirm Interim Dividend of INR 8.50 Per Share 3 Reappoint M. Shah as Director For For Management 4 Reappoint M.Choksi as Director For For Management 5 Reappoint T. Vakil as Director For For Management 6 Approve Shah & Co. and BSR & Associates For For Management as Joint Statutory Auditors and Authorize Board to Fix Their Remuneration 7 Appoint S. Ramadorai as Director For For Management 8 Approve Appointment and Remuneration of For For Management J. Choksi as Executive - Marketing 9 Approve Appointment and Remuneration of For For Management V. Vakil as Management Trainee - Marketing FTIT N-PX PE 6/30/2011 ASIAN PAINTS LTD. Ticker: 500820 Security ID: 6099756 Meeting Date: JUN 24, 2011 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of INR 23.50 Per For For Management Share and Confirm Interim Dividend of INR 8.50 Per Share 3 Reappoint D. Basu as Director For For Management 4 Reappoint D. Satwalekar as Director For For Management 5 Reappoint A. Vakil as Director For For Management 6 Reappoint R.A. Shah as Director For For Management 7 Approve Shah & Co. and BSR & Associates For For Management as Joint Auditors and Authorize Board to Fix Their Remuneration 8 Appoint I. Dani as Director For For Management BHARAT HEAVY ELECTRICALS LTD. Ticker: 500103 Security ID: 6129523 Meeting Date: SEP 17, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of INR 12.30 Per For For Management Share 3 Reappoint S. Ravi as Director For For Management 4 Reappoint A.K. Basu as Director For For Management 5 Reappoint M.A. Pathan as Director For For Management 6 Authorize Board to Fix Remuneration of For For Management Auditors 7 Appoint A. Saraya as Director For For Management 8 Appoint V.K. Jairath as Director For For Management 9 Appoint O.P. Bhutani as Director For For Management BHARAT PETROLEUM CORPORATION LTD. Ticker: 500547 Security ID: 6099723 Meeting Date: SEP 24, 2010 Meeting Type: Annual Record Date: FTIT N-PX PE 6/30/2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 14 Per Share For For Management 3 Reappoint S.K. Joshi as Director For For Management 4 Reappoint R.K. Singh as Director For For Management 5 Authorize Board to Fix Remuneration of For For Management Auditors 6 Appoint I.P.S. Anand as Director For For Management 7 Appoint H.M. Jagtiani as Director For For Management 8 Appoint A.K. Sharma as Director For For Management 9 Appoint N. Venkiteswaran as Director For For Management BHARTI AIRTEL LTD(FRMLY BHARTI TELE-VENTURES LTD) Ticker: 532454 Security ID: INE397D01024 Meeting Date: SEP 01, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 1.00 Per Share For For Management 3 Reappoint P.C. Prasad as Director For For Management 4 Reappoint C.S. Koong as Director For For Management 5 Reappoint Rajan Bharti Mittal as For For Management Director 6 Reappoint Rakesh Bharti Mittal as For For Management Director 7 Approve S.R. Batliboi & Associates as For For Management Auditors and Authorize Board to Fix Their Remuneration 8 Approve Appointment and Remuneration of For For Management S. Mittal, Relative of a Director, as an Employee with Bharti Airtel International (Netherlands) B.V., Netherlands, a Wholly-Owned Subsidiary of Bharti Airtel Ltd. 9 Approve Commission Remuneration of For For Management Non-Executive Directors BOSCH LIMITED Ticker: 500530 Security ID: B01NFV3 Meeting Date: JUN 01, 2011 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 40 Per Share For For Management FTIT N-PX PE 6/30/2011 3 Reappoint B. Steinruecke, B. Bohr, and For Against Management B. Muthuraman as Directors 4 Approve Price Waterhouse & Co. as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Reappointment and Remuneration For For Management of V.K. Viswanathan as Managing Director 6 Approve Commencement of Business under For For Management the Objects Stated in Clause III of the Memorandum of Association BOSCH LIMITED Ticker: 500530 Security ID: B01NFV3 Meeting Date: JUN 01, 2011 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 40 Per Share For For Management 3 Reappoint B. Steinruecke, B. Bohr, and For Against Management B. Muthuraman as Directors 4 Approve Price Waterhouse & Co. as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Reappointment and Remuneration For For Management of V.K. Viswanathan as Managing Director 6 Approve Commencement of Business under For For Management the Objects Stated in Clause III of the Memorandum of Association CAIRN INDIA LIMITED Ticker: 532792 Security ID: B1G2NN0 Meeting Date: SEP 15, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Reappoint I. Banerjee as Director For For Management 3 Reappoint R. Dhir as Director For For Management 4 Approve S.R. Batliboi & Co as Auditors For For Management in Place of Retiring Auditors, S.R. Batliboi & Associates, and Authorize Board to Fix Their Remuneration FTIT N-PX PE 6/30/2011 CAIRN INDIA LIMITED Ticker: 532792 Security ID: B1G2NN0 Meeting Date: OCT 31, 2010 Meeting Type: Special Record Date: SEP 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of up to 6.2 Million For Against Management New Shares Pursuant to the Cairn India Employee Stock Option Plan 2006 and Cairn India Performance Option Plan 2006 CIPLA LIMITED Ticker: 500087 Security ID: INE059A01026 Meeting Date: AUG 25, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 2.00 Per Share For For Management 3 Reappoint H.R. Manchanda as Director For For Management 4 Reappoint R. Shroff as Director For For Management 5 Approve R.G.N. Price & Co. and V. For For Management Sankar Aiyar & Co. as Joint Statutory Auditors and Appoint Branch Auditors and Authorize Board to Fix Their Remuneration 6 Approve Appointment and Remuneration of For For Management K. Hamied, Relative of a Director, as a Member of the Management Team CRISIL LTD. Ticker: 500092 Security ID: 6099529 Meeting Date: APR 15, 2011 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Confirm Interim Dividends of INR 75 Per For For Management Share and Approve Final Dividend of INR 25 Per Share 3 Reappoint B.V. Bhargava as Director For For Management 4 Reappoint N. Mor as Director For For Management 5 Approve S.R. Batliboi & Co. as Auditors For For Management FTIT N-PX PE 6/30/2011 and Authorize Board to Fix Their Remuneration CRISIL LTD. (FRMRLY. CREDIT RATING INF. SERVICE OF INDIA) Ticker: 500092 Security ID: 6099529 Meeting Date: OCT 14, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Association Re: Share For For Management Buy-Back 2 Authorize Repurchase of Up to 25 For For Management Percent of Issued Share Capital CRISIL LTD. (FRMRLY. CREDIT RATING INF. SERVICE OF INDIA) Ticker: 500092 Security ID: 6099529 Meeting Date: JAN 31, 2011 Meeting Type: Special Record Date: DEC 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Employee Stock Option Scheme For For Management (ESOS) 2 Approve Stock Option Plan Grants to For For Management Employees and Executive Directors of Subsidiary Companies Under the ESOS CROMPTON GREAVES LTD. Ticker: 500093 Security ID: B1B90H9 Meeting Date: JUL 19, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Confirm First and Second Interim For For Management Dividends of INR 2.20 Per Share 3 Reappoint O. Goswami as Director For For Management 4 Reappoint M. Pudumjee as Director For For Management 5 Approve Sharp & Tannan as Auditors and For For Management Authorize Board to Fix Their Remuneration 6 Appoint Branch Auditors and Authorize For For Management Board to Fix Their Remuneration 7 Appoint S. Prabhu as Director For For Management 8 Approve Commission Remuneration for For For Management FTIT N-PX PE 6/30/2011 Non-Executive Directors CUMMINS INDIA LTD (FRM.KIRLOSKAR CUMMINS LTD.) Ticker: 500480 Security ID: 6294863 Meeting Date: AUG 12, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of INR 6.00 Per For For Management Share and Ratify Interim Dividend of INR 6.00 Per Share 3 Reappoint N. Munjee as Director For For Management 4 Reappoint B.H. Reporter as Director For Against Management 5 Reappoint J. Wall as Director For Against Management 6 Appoint Auditors For For Management 7 Appoint P. Ward as Director For For Management 8 Appoint J. Kelly as Director For For Management DR. REDDY'S LABORATORIES Ticker: 500124 Security ID: 6410959 Meeting Date: JUL 23, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 11.25 Per Share For For Management 3 Reappoint J.P. Moreau as Director For For Management 4 Reappoint K. Morparia as Director For For Management 5 Approve B.S.R. & Co. as Auditors and For For Management Authorize Board to Fix Their Remuneration 6 Appoint A.S. Ganguly as Director For For Management EXIDE INDUSTRIES LTD Ticker: 500086 Security ID: B1D3ZC9 Meeting Date: JUL 14, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of INR 0.40 Per For For Management FTIT N-PX PE 6/30/2011 Share 3 Reappoint R.G. Kapadia as Director For Against Management 4 Reappoint S.B. Raheja as Director For Against Management 5 Reappoint H.M. Kothari as Director For Against Management 6 Appoint Auditors and Authorize Board to For For Management Fix Their Remuneration 7 Appoint M.N. Desai as Director For For Management 8 Approve Reappointment and Remuneration For For Management of T.V. Ramanathan as Managing Director and CEO 9 Approve Revision in Appointment and For For Management Remuneration of G. Chatterjee, Director - Industrial 10 Approve Revision in Appointment and For For Management Remuneration of P.K. Kataky, Director - Automotive 11 Approve Revision in Appointment and For For Management Remuneration of A.K. Mukherjee, Director - Finance and CFO FEDERAL BANK LIMITED Ticker: 500469 Security ID: 6139845 Meeting Date: SEP 13, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 5.00 Per Share For For Management 3 Reappoint P.C. Cyriac as Director For For Management 4 Reappoint A. Koshy as Director For For Management 5 Approve Retirement of P.S. Pai as For For Management Director 6 Approve Varma & Varma and Price Patt & For For Management Co. as Joint Statutory Auditors and Authorize Board to Fix Their Remuneration 7 Appoint T.C. Nair as Director For For Management 8 Approve Remuneration of P.C. John, For For Management Executive Director 9 Approve Branch Auditors and Authorize For For Management Board to Fix Their Remuneration GAIL INDIA LTD. (FRMRLY. GAS AUTHORITY OF INDIA LTD.) Ticker: 532155 Security ID: 6133405 Meeting Date: SEP 22, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor FTIT N-PX PE 6/30/2011 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of INR 5.50 Per For For Management Share and Confirm Payment of Interim Dividend of INR 2.00 Per Share 3 Reappoint R.K. Goel as Director For For Management 4 Reappoint U.K. Sen as Director For For Management 5 Authorize Board to Fix Remuneration of For For Management Auditors 6 Appoint M. Shah as Director For For Management 7 Appoint R.M. Sethi as Director For For Management 8 Appoint V. Gautam as Director For For Management 9 Appoint S.L. Raina as Director (HR) For For Management 10 Appoint P. Singh as Director For For Management (Marketing) 11 Appoint S. Bhargava as Director For For Management 12 Approve Payment of Remuneration, Other For For Management Than Sitting Fees, to an Independent Director up to INR 100,000 Per Annum 13 Approve Appointment and Remuneration of For For Management E. Goel as Deputy Manager (BIS) GRASIM INDUSTRIES LTD. Ticker: 500300 Security ID: 6099927 Meeting Date: AUG 20, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 30 Per Share For For Management 3 Reappoint B.V. Bhargava as Director For For Management 4 Reappoint K.M. Birla as Director For For Management 5 Appoint T.M. Connelly as Director For For Management 6a Appoint G.P. Kapadia & Co. and Deloitte For For Management Haskins & Sells as Joint Statutory Auditors and Authorize Board to Fix Their Remuneration 6b Appoint Vidyarthi & Sons as Branch For For Management Auditors and Authorize Board to Fix Their Remuneration 7 Approve Reappointment and Remuneration For For Management of S.K. Jain as Executive Director from Dec. 1, 2009 to March 31, 2010 8 Appoint S.K. Jain as Director For For Management 9 Approve Appointment and Remuneration of For For Management A. Gupta as Executive Director 10 Approve Appointment and Remuneration of For For Management K.K. Maheshwari as Executive Director FTIT N-PX PE 6/30/2011 GUJARAT MINERAL DEVELOPMENT CORP. LTD. Ticker: 532181 Security ID: 6101639 Meeting Date: SEP 28, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 2.50 Per Share For For Management 3 Authorize Board to Fix Remuneration of For For Management Auditors HINDALCO INDUSTRIES LTD Ticker: 500440 Security ID: B0GWF48 Meeting Date: SEP 03, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 1.35 Per Share For For Management 3 Reappoint K.M. Birla as Director For For Management 4 Reappoint E.B. Desai as Director For For Management 5 Reappoint A.K. Agarwala as Director For For Management 6 Approve Singhi & Company as Auditors For For Management and Authorize Board to Fix Their Remuneration 7 Approve Pledging of Assets for Debt For For Management HINDUSTAN UNILEVER LIMITED. Ticker: 500696 Security ID: 6261674 Meeting Date: JUL 20, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Repurchase of Up to 25 For For Management Percent of Issued Share Capital HINDUSTAN UNILEVER LIMITED. Ticker: 500696 Security ID: 6261674 Meeting Date: JUL 27, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor FTIT N-PX PE 6/30/2011 1 Accept Financial Statements and For For Management Statutory Reports 2 Confirm Interim Dividend of INR 3.00 For For Management Per Share and Approve Final Dividend of INR 3.50 Per Share 3a Reappoint H. Manwani as Director For For Management 3b Reappoint S. Ramamurthy as Director For For Management 3c Reappoint D.S. Parekh as Director For For Management 3d Reappoint A. Narayan as Director For For Management 3e Reappoint S. Ramadorai as Director For For Management 3f Reappoint R.A. Mashelkar as Director For For Management 3g Reappoint G. Vittal as Director For For Management 4 Appoint Lovelock & Lewes as Auditors For For Management and Authorize Board to Fix Their Remuneration 5 Appoint P. Banerjee as Director For For Management 6 Approve Appointment and Remuneration of For For Management P. Banerjee as Executive Director 7 Approve Commission Remuneration for For For Management Non-Executive Directors HOUSING DEVELOPMENT FINANCE CORP. LTD. Ticker: 500010 Security ID: 6171900 Meeting Date: JUL 14, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 36 Per Share For For Management 3 Reappoint K. Mahindra as Director For Against Management 4 Reappoint D.M. Sukthankar as Director For For Management 5 Reappoint N.M. Munjee as Director For Against Management 6 Approve Deloitte Haskins & Sells as For For Management Auditors and Authorize Board to Fix Their Remuneration 7 Approve PKF as Branch Auditors and For For Management Authorize Board to Fix Their Remuneration 8 Appoint D.S. Parekh as Director For For Management 9 Approve Revision in Remuneration of For For Management Managing Directors 10 Approve Appointment and Remuneration of For For Management R.S. Karnad as Managing Director 11 Approve Appointment and Remuneration of For For Management V.S. Rangan as Executive Director 12 Approve Five-for-One Stock Split and For For Management Amend Memorandum and Articles of Association to Reflect Changes in Share Capital 13 Amend Clause V of the Memorandum of For For Management Association to Reflect Changes in Authorized Share Capital FTIT N-PX PE 6/30/2011 14 Amend Article 3 of the Articles of For For Management Association to Reflect Changes in Authorized Share Capital IBN18 BROADCAST LIMITED Ticker: 532800 Security ID: B1CKQW8 Meeting Date: JUL 27, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Reappoint R.Bahl as Director For For Management 3 Reappoint S.R. Chaudhuri as Director For For Management 4 Approve Deloitte Haskins & Sells as For For Management Auditors and Authorize Board to Fix Their Remuneration IBN18 BROADCAST LIMITED Ticker: 532800 Security ID: B1CKQW8 Meeting Date: OCT 26, 2010 Meeting Type: Special Record Date: SEP 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Investments, Loans, Guarantees, For For Management and Securities up to INR 3.75 Billion in AETN18 Media Pvt Ltd and/or RB Media Pvt Ltd, RRB Media Pvt Ltd (Sun18 Media Services North Pvt Ltd), and Network18 Media & Investments Ltd Network18) 2 Approve Reappointment and Remuneration For For Management of S. Manchanda as Joint Managing Director IBN18 BROADCAST LIMITED Ticker: 532800 Security ID: B1CKQW8 Meeting Date: DEC 21, 2010 Meeting Type: Court Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Arrangement For For Management FTIT N-PX PE 6/30/2011 IBN18 BROADCAST LIMITED Ticker: 532800 Security ID: B1CKQW8 Meeting Date: JAN 17, 2011 Meeting Type: Special Record Date: DEC 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reduction of Capital Reserve For For Management Account and Securities Premium Account Pursuant to the Scheme of Arrangement 2 Approve Appointment of S.G. For For Management Balasubramanian as Manager ICICI BANK LIMITED Ticker: 532174 Security ID: 6100368 Meeting Date: JUN 27, 2011 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend on Preference Shares For For Management of INR 100 Per Share 3 Approve Dividend on Equity Share of INR For For Management 14 Per Share 4 Reappoint M.S. Ramachandran as Director For For Management 5 Reappoint K. Ramkumar as Director For For Management 6 Approve S.R. Batliboi & Co. as Auditors For For Management and Authorize Board to Fix Their Remuneration 7 Appoint Branch Auditors and Authorize For For Management Board to Fix Their Remuneration 8 Approve Vacancy on the Board of For For Management Directors Resulting from Retirement of V.P. Watsa 9 Approve Revision in Remuneration of C. For For Management Kochhar, Managing Director & CEO 10 Approve Revision in Remuneration of For For Management N.S. Kannan, Executive Director & CFO 11 Approve Revision in Remuneration of K. For For Management Ramkumar, Executive Director 12 Approve Revision in Remuneration of R. For For Management Sabharwal, Executive Director IDEA CELLULAR LTD Ticker: 532822 Security ID: B1MP4H4 Meeting Date: SEP 27, 2010 Meeting Type: Annual Record Date: FTIT N-PX PE 6/30/2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Reappoint R. Birla as Director For For Management 3 Reappoint T. Vakil as Director For For Management 4 Reappoint A. Thiagarajan as Director For For Management 5 Reappoint B.A. Subramanian as Director For For Management 6 Approve Deloitte Haskins & Sells as For For Management Auditors and Authorize Board to Fix Their Remuneration 7 Appoint J.V. Navarro as Director For For Management IDEA CELLULAR LTD Ticker: 532822 Security ID: B1MP4H4 Meeting Date: MAR 04, 2011 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Article 127(a) of the Articles of For For Management Association Re: Increase in Board Size INDIA INFOLINE LTD. Ticker: 532636 Security ID: B0838V7 Meeting Date: JUL 30, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Reappoint K. Sinha as Director For For Management 3 Approve Sharp and Tannan as Auditors For For Management and Authorize Board to Fix Their Remuneration 4 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights up to an Aggregate Amount of INR 4 Billion INFOSYS TECHNOLOGIES LTD. Ticker: 500209 Security ID: 6205122 Meeting Date: JUN 11, 2011 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management FTIT N-PX PE 6/30/2011 Statutory Reports 2 Approve Final Dividend of INR 20 Per For For Management Share 3 Reappoint S. Batni as Director For For Management 4 Reappoint S.A. Iyengar as Director For For Management 5 Reappoint D.M. Satwalekar as Director For For Management 6 Reappoint O. Goswami as Director For For Management 7 Approve Vacancy on the Board of For For Management Directors Resulting from Retirement of K. Dinesh 8 Approve B.S.R. & Co. as Auditors and For For Management Authorize Board to Fix Their Remuneration 9 Appoint R. Seshasayee as Director For For Management 10 Appoint R. Venkatesan as Director For For Management 11 Approve Appointment and Remuneration of For For Management S. Gopalakrishnan as Executive Director 12 Approve Appointment and Remuneration of For For Management S.D. Shibulal as CEO and Managing Director 13 Change Company Name to Infosys Ltd. For For Management INFOSYS TECHNOLOGIES LTD. Ticker: 500209 Security ID: 6205122 Meeting Date: JUN 11, 2011 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of INR 20 Per For For Management Share 3 Reappoint S. Batni as Director For For Management 4 Reappoint S.A. Iyengar as Director For For Management 5 Reappoint D.M. Satwalekar as Director For For Management 6 Reappoint O. Goswami as Director For For Management 7 Approve Vacancy on the Board of For For Management Directors Resulting from Retirement of K. Dinesh 8 Approve B.S.R. & Co. as Auditors and For For Management Authorize Board to Fix Their Remuneration 9 Appoint R. Seshasayee as Director For For Management 10 Appoint R. Venkatesan as Director For For Management 11 Approve Appointment and Remuneration of For For Management S. Gopalakrishnan as Executive Director 12 Approve Appointment and Remuneration of For For Management S.D. Shibulal as CEO and Managing Director 13 Change Company Name to Infosys Ltd. For For Management FTIT N-PX PE 6/30/2011 JAGRAN PRAKASHAN LTD Ticker: 532705 Security ID: B0XNYM5 Meeting Date: AUG 26, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Reappoint D.M. Gupta as Director For For Management 3 Reappoint N. Mohan as Director For For Management 4 Reappoint R.K. Jhunjhunwala as Director For For Management 5 Reappoint S.M. Gupta as Director For For Management 6 Approve Final Dividend of INR 1.50 Per For For Management Share and Confirm Interim Dividend of INR 2.00 Per Share 7 Approve Price Waterhouse as Auditors For For Management and Authorize Board to Fix Their Remuneration 8 Amend Articles of Association Re: For For Management Termination of the Shareholders Agreement Amongst the Company, its Promoters, and Independent News & Media Investment Ltd. JAGRAN PRAKASHAN LTD Ticker: 532705 Security ID: B0XNYM5 Meeting Date: AUG 26, 2010 Meeting Type: Court Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Arrangement between For For Management Mid Day Multimedia Ltd. and Jagran Prakashan Ltd. and Their Respective Shareholders and Creditors JAGRAN PRAKASHAN LTD. Ticker: 532705 Security ID: B0XNYM5 Meeting Date: DEC 20, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Jagran Prakashan Ltd Employee For For Management Stock Option Plan FTIT N-PX PE 6/30/2011 JSW STEEL LTD. (FRMRLY. JINDAL VIJAYNAGAR STEEL) Ticker: 500228 Security ID: 6101640 Meeting Date: DEC 04, 2010 Meeting Type: Special Record Date: OCT 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of up to 977,906 For For Management Shares to JFE Steel Corporation, a Non-Promoter Company 2 Approve Issuance of up to 3.09 Million For For Management Global Depository Receipts to JFE Steel Corporation, a Non-Promoter Company KOTAK MAHINDRA BANK LTD(FRMLY KOTAK MAHINDRA FINANCE LTD) Ticker: 500247 Security ID: 6135661 Meeting Date: JUL 21, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 0.85 Per Share For For Management 3 Reappoint A. Mahindra as Director For Against Management 4 Reappoint C. Shroff as Director For Against Management 5 Appoint S.R. Batliboi & Co. as Auditors For For Management and Authorize Board to Fix Their Remuneration 6 Appoint S. Mundle as Director For For Management 7 Approve Two-for-One Stock Split For For Management 8 Amend Clause V of the Memorandum of For For Management Association to Reflect Changes in Capital KOTAK MAHINDRA BANK LTD(FRMLY KOTAK MAHINDRA FINANCE LTD) Ticker: 500247 Security ID: 6135661 Meeting Date: JUL 27, 2010 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of 16.4 Million Equity For For Management Shares at a Price of INR 833 Per Equity Share to Sumitomo Mitsui Banking Corp. on a Preferential Basis LARSEN & TOUBRO LTD FTIT N-PX PE 6/30/2011 Ticker: 500510 Security ID: B0166K8 Meeting Date: AUG 26, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 12.50 Per Share For For Management 3 Reappoint B. Ramani as Director For Against Management 4 Reappoint S. Bhargava as Director For For Management 5 Reappoint J.P. Nayak as Director For For Management 6 Reappoint Y.M. Deosthalee as Director For For Management 7 Reappoint M.M. Chitale as Director For For Management 8 Reappoint N.M. Raj as Director For For Management 9 Approve Reappointment and Remuneration For For Management of Y.M.
